Citation Nr: 1518780	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral glaucoma and, if so, whether service connection is warranted.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a back disability, claimed as scoliosis.

4.  Entitlement to service connection for a foot disability, claimed as pes planus.

5.  Entitlement to service connection for primary insomnia, claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from May 1963 to May 1967.  He had subsequent service in the USAF Reserves from May 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The RO determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim of entitlement to service connection for glaucoma of both eyes.  The RO also denied service connection for depression (also claimed as sleep condition and head concussion), service connection for a back condition (also claimed as scoliosis), service connection for a foot condition (also claimed as pes planus), and service connection for sinusitis.

In February 2015, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - in other words at a Travel Board hearing.  A transcript of the hearing is in the claims file, which is entirely electronic (i.e., paperless), so of record.


The issues of whether there is new and material evidence to reopen the claim of entitlement to service connection for bilateral glaucoma and, if so, whether service connection is warranted, also for service connection for a back disability, claimed as scoliosis, for a foot disability, claimed as pes planus, and for primary insomnia, claimed as depression, are being REMANDED to the Agency of Original Jurisdiction (AOJ), rather than immediately decided, because they require further development.  However, the Board instead is going ahead and deciding the claim for service connection for sinusitis.


FINDING OF FACT

The Veteran does not have a sinus disability, including sinusitis, and has not since or contemporaneous to the filing of this claim.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for sinusitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  A June 2009 letter satisfied this duty-to-notify obligation.  This letter also notified the Veteran of how VA determines a "downstream" disability rating and effective date once entitlement to service connection for the claimed condition is established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) and (c).  VA's duty to assist the Veteran also has been satisfied by requesting and obtaining all available evidence necessary for equitable resolution of this claim, including the Veteran's service treatment records (STRs).  He indicated during his hearing that he self-treated his sinusitis during his since and even in the many years since, so there are no post-service treatment records needing to be obtained.  As well, he was afforded a VA nose, sinus, larynx, and pharynx examination in May 2011, during which the examiner addressed this claimed sinusitis disability, including in terms of whether the Veteran even has it, much less on account of his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran has not asserted that VA violated its duties to notify and assist him with this claim or that there are any additional records that VA should obtain on his behalf.  He also has not asserted that his VA examination was inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged). Id. Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, the VA examination performed in May 2011 is adequate for the purpose of deciding this claim.  The examiner reviewed the claims file for the history of this claimed disability, examined the Veteran personally, and determined whether the Veteran has this claimed disability or has since the filing of this claim, which is a prerequisite to any determination regarding its etiology, so including insofar as whether it is related to attributable to his military service or dates back to his service.  This medical comment on these determinative issues enables the Board to make a fully-informed decision regarding this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully-informed one).  There are no apparent inconsistencies or ambiguities in the examination report, and the Veteran has not specifically challenged its adequacy or thoroughness, or the competence of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91 .

Moreover, the Veteran certainly has not shown that any such error in notice and/or assistance, even if for the sake of argument committed, is necessarily outcome determinative of his claim, meaning unduly prejudicial, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 38 C.F.R. § 20.1102.  The Board thus finds that no further notice or assistance is required.


In deciding this claim, the Board has reviewed all of the evidence in the Veteran's electronic (Veterans Benefits Management System (VBMS)) claims file, as well as in his Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Legal Criteria for a Service-Connection Claim

Service connection is granted if it is shown the Veteran suffers from a disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing disorder, meaning for a chronic (permanent) worsening of the disorder above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish entitlement to service connection the record must contain:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sinusitis is not one of these specified conditions.

A layperson nonetheless is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must also determine whether the evidence is also credible, as only then does it have ultimate probative value.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Sinusitis

The Veteran's STRs show that his May 1963 Report of Medical Examination for enlistment was unremarkable for any complaints or diagnoses of nasal conditions.  Treatment records show that, in January 1964, he complained of pain over his sinuses, with greenish nasal discharge and post-nasal drip.  The impression was sinusitis secondary to allergic rhinitis (i.e., seasonal allergies).  In April 1967, he was treated for a post-nasal drip and assessed as having rhinorrhea and a cough.  His April 1967 Report of Medical Examination for separation was unremarkable for any complaints or diagnoses of sinus-related conditions.  In his April 1967 Report of Medical History at separation, he checked "yes" when asked whether he has or ever had ear, nose, or throat trouble.  In the physician's summary section of the report, it was noted that the Veteran had a "slight amount of blood come out of nose during URI [upper respiratory infection].  No recurrence."  Also noted was "hemoptysis-streaking of sputum associated with URI, occurred two days ago.  Normal this examination."  The Veteran's active duty service ended in May 1967, although he had subsequent service in the reserves from May 1967 to May 1969, so presumably on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

Regardless, post-service VA treatment records do not mention any findings of sinusitis.  The records also indicate that, during treatment, the Veteran consistently denied having gum or nose bleeding, sinus congestion, or hoarseness.  He also acknowledged during his hearing only having self-treated his sinusitis.

During his VA compensation examination in May 2011, the Veteran complained of experiencing "heavy drainage in the morning for all his life."  During the last few years, he stated that the intensity of allegoric rhinitis had increased, but he denied any episodes of sinusitis.  Then current treatments included the use of nasal spray and Claritin.  Following a physical examination, the examiner found no objective or subjective evidence of sinusitis.  The examiner also stated that, while allergic rhinitis was noted in the Veteran's STRs, there was no objective or subjective evidence of allergic rhinitis on his current examination of the Veteran, and no evidence since his separation from active duty either.  

During his February 2015 Board hearing, the Veteran testified that, prior to service, he was never treated for sinus problems.  During his second year in service, he developed clogged nostrils and drainage.  He testified that he self-treated himself with over-the-counter medications throughout service, and that it was a constant condition all throughout service.  He also stated that, following service, he continued to have problems with his sinuses, but did not see a doctor for his condition.  He indicated that the only treatment was self-medication. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, there must be evidence establishing that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Hence, there is no basis to grant service connection for a claimed disability if the appellant has not shown that he has the disability or that he at least has at some point since the filing of his claim for service connection because in this circumstance there is no present-day disability to relate or attribute to his service. 


Here, unfortunately, the weight of the evidence is against a finding of any current sinus disability at any time during the pendency of this claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See, too, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Here, the Veteran's post-service treatment records, also the report of his May 2011 VA compensation examination, show no evidence of a diagnosis of sinusitis.  In addition to sinusitis, while the STRs also show an indication of allergic rhinitis (again, meaning seasonal allergies), there is also no evidence of record showing the Veteran has a current diagnosis of allergic rhinitis.  Indeed, the May 2011 VA compensation examiner expressly indicated as much and, therefore, discounted any contrary notion.  When a claim involves certain types of disorders that admittedly are subject to waxing and waning, it is essential the examination occur during an active rather than inactive phase.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis ("Athlete's foot"), so a type of skin condition, while in an active stage of the disease in order to fulfill the duty to assist.  However, in Voerth v. West, 13 Vet. App. 117 (1999), the Court clarified that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  On the other hand, a flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Id., at 123.  So the Court has indicated an examination during an active stage of disease is not universally warranted in all situations and circumstances.

The Board is mindful of the Veteran's contentions that he developed sinusitis in service and still has it, also that, although he admittedly did not complain about it during his service (for the most part), rather only self-treated or medicated it himself, and that it was because he simply did not want to jeopardize his service since he was underage and had enlisted early.  He is competent to report observable symptoms, such as clogged nostrils and nasal drainage.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent, much less credible, medical diagnosis - including insofar as ascribing is symptoms to a particular condition, such as sinusitis versus allergic rhinitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a specific sinus condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the evidence does not demonstrate that the Veteran has a current sinus disability, much less owing to his service, the Board finds that the preponderance of the evidence is against his claim and entitlement to service connection for sinusitis.  This being the case, there is no reasonable doubt to resolve in his favor, requiring denial of his claim.   See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for sinusitis is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the several remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Before the Board can address whether new and material evidence has been received to reopen the claim for service connection for bilateral glaucoma, additional records the Veteran identified as potentially relevant must be obtained.  In particular, during his February 2015 Board hearing and in a March 2015 statement, he indicated that, in June 1967, so only one month after his discharge from active duty service, he obtained employment as a graphic artist at Reynolds, Smith and Hill Architects.  He stated that, following a mandatory eye exam, he was diagnosed with glaucoma.  He also indicated this diagnosis was confirmed while in the reserves from May 1967 to May 1969.  As there has been no attempt to obtain these additional records, this must be done before deciding his claim for glaucoma.

Additionally, in October 2009 the Veteran submitted a letter indicating he had contacted the office of Dr. R.R. regarding his records of treatment for glaucoma, but was advised that his records had been forwarded to his VA physician, Dr. T.T., at the Jacksonville outpatient clinic (OPC).  The claims file contains treatment records from Dr. T.T., however, records from Dr. R.R. have not been forwarded.  As records from Dr. T.T. were only requested from January 2008, Dr. T.T. should be contacted and asked whether she has records from Dr. R.R. and, if so, to provide copies of them.

Turning next to the Veteran's claim for service connection for primary insomnia, claimed as depression, he contends that he has depression and insomnia that he believes are, in part, due to his glaucoma.  It necessarily follows that this claim is dependent on the results of his appeal for service connection for the glaucoma.  Therefore these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must defer consideration of this claim for service connection for primary insomnia pending resolution of the claim for glaucoma.


Regarding the Veteran's claim for service connection for a back disability, the evidence of record does not indicate the presence of a current back disability.  However, he testified during his February 2015 Board hearing that, following service, he had continued having back problems and had sought treatment with a back specialist at Howard University, and then sought a second opinion from a doctor who was just back from Vietnam.  Consequently, these additional private treatment records should be obtained and considered.  38 C.F.R. § 3.159(c)(1).

And lastly, as for the Veteran's claim for service connection for a foot disability, VA treatment records document him having a history of right foot pain.  Also noted were statements from him that he had hammertoes on his right foot.  During his February 2015 Board hearing, he testified that he was currently receiving VA treatment for his feet and even had had an MRI done on his feet.  He also indicated that he had an upcoming appointment to determine whether he needed surgery.  The VA treatment records in the file confirm him being seen in podiatry for complaints of foot pain, however, no actual podiatry records are in the claims file.  Therefore, these records also need to be obtained and considered.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran for specific information regarding the branch(s) and unit(s) in which he served while a member of the USAF Reserves from May 1967 to May 1969.  Through official channels, such as the National Personnel Records Center and the branch Reserve Personnel Center, request his treatment records and examination reports from his time in the reserves.  Also verify exactly when he was on ACDTURA and INACDTURA in the reserves.


2.  Also request that the Veteran complete the appropriate release forms in order to obtain his employment records, including especially the results of his purported June 1967 eye examination showing he had glaucoma in anticipation of employment as a graphic artist at Reynolds, Smith and Hill Architects.  With his authorization, attempt to obtain these records and associate them with the claims file so they may be considered.

As well, ask the Veteran to identify the name(s) and current address(es) of the treatment providers he identified during his February 2015 Board hearing; specifically, the back specialist at Howard University and the doctor who he sought a second opinion from regarding his claimed back disability.  With his authorization, attempt to obtain these records and associate them with the claims file so they may be considered.

The amount of effort that needs to be expended on trying to obtain these additional records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  So make as many attempts as are required, again, depending on who has custody of the records.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

3.  Contact Dr. T.T. at the Jacksonville VA OPC and request that she provide copies of treatment records in her file forwarded from Dr. R.R., the Veteran's previous ophthalmologist.

4.  Obtain and associate with the claims file all of the Veteran's VA podiatry treatment records from the North Florida/South Georgia Veteran Health System, to include the Jacksonville VA OPC.  These records should include, but are not limited to, any MRI results concerning the Veteran's feet.

Since these records reportedly are in the custody of a Federal department or agency, namely VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these additional records as this VA regulation requires.  Also notify the Veteran and his representative if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


